IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1023
                              Filed August 5, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AMY ERIN BOOTH,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Washington County, Annette J.

Scieszinski, Judge.



      Amy     Erin    Booth   appeals    her   conviction    for   possession     of

pseudoephedrine with the intent it be used to manufacture methamphetamine.

AFFIRMED.




      Christopher J. Foster of Foster Law Office, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, Kevin R. Cmelik and Kyle P. Hanson,

Assistant Attorneys General, and Larry J. Brock, County Attorney, for appellee.



      Considered by Tabor, P.J., McDonald, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                       2



MILLER, S.J.

      Amy Erin Booth appeals her conviction following a jury’s verdict finding her

guilty of possessing pseudoephedrine with the intent it be used to manufacture

methamphetamine, in violation of Iowa Code section 124.401(4)(b) (2013). She

claims there was not sufficient evidence to prove she had the specific intent

required for the conviction.   We find there is sufficient evidence to convict.

Accordingly, we affirm.

I.    Background Facts and Proceedings

      The Washington-Louisa Drug Task Force was investigating Mike Miller

and Jeff Marie for the manufacture of methamphetamine (meth).         During the

investigation, Deputy Eric Weber (a member of the Washington-Louisa Drug

Task Force) received information Booth was providing pseudoephedrine, a base

ingredient of meth, to Miller and Marie. The “drug logs” kept at a local pharmacy

indicated Booth had purchased six boxes, 576 pills, of pseudoephedrine from

September 16, 2012 through February 26, 2013.

      In March 2013, the task force executed a search warrant where Miller and

Marie lived, and they discovered a large meth lab. Investigators found, among

other items involved in the production of meth, boxes of pseudoephedrine pills

identical to those purchased by Booth. Investigators also seized Marie’s cell

phone during the search of the building and retrieved texts sent from Booth to

Marie but were not able to retrieve any sent from Marie to Booth. The text

messages retrieved from Booth’s phone stated, among many other similar

messages: “Will u smk w me,” “Feel like numbing my brain,” “Do you have any
                                           3



shit,” “It would be cool if u had white,” and “Do you have a quarter i can buy hun”

followed by “Not even w a box.”

         Booth was charged with possession of pseudoephedrine with the intent it

be used to manufacture methamphetamine by trial information in early August

2013.     Booth was tried March 25, 2014.      At trial, a pharmacist testified this

amount of pseudoephedrine was not “medically necessary” as “under the correct

directions she would not need to take that quantity of pills in that time period.”

Deputy Weber testified, while relying on his Drug Task Force Training, that it is

common in these types of “meth rings” to have both the meth “cooks” and users

purchase pseudoephedrine in order to obtain a constant supply for continuous

manufacture.      Weber also testified the texts in Booth’s phone contained

references to purchasing and using meth. Weber noted the texts referenced

Booth’s desire to buy meth with money or a box of pseudoephedrine.

         The jury returned a verdict finding Booth guilty, and she was sentenced to

a suspended sentence of five years. She now appeals.

II.      Standard of Review

         We review challenges to the sufficiency of the evidence for errors at law.

State v. Bash, 670 N.W.2d 135, 137 (Iowa 2003). We will uphold a verdict if

substantial evidence supports it.    Id.   Evidence is considered substantial if it

would convince a rational fact finder the defendant is guilty beyond a reasonable

doubt.     Id.   We review the evidence, including legitimate inferences and

presumptions that may fairly be deduced from the evidence, in the light most

favorable to the State. Id. In doing so, we consider all the evidence, not just the
                                          4



evidence that supports the verdict. Id. The State has the burden to prove every

fact necessary to constitute the crime with which the defendant is charged. Id.

The evidence presented must raise a fair inference of guilt and do more than

create speculation, suspicion, or conjecture. Id.

III.   Analysis

       Booth claims there was not sufficient evidence to prove she had specific

intent for the pseudoephedrine she purchased to be used in the manufacture of

meth. Reviewing the evidence in the light most favorable to the State, we find a

reasonable juror could conclude, beyond a reasonable doubt, Booth had the

requisite specific intent. The charge against Booth required proof of only two

elements: first, between September 16, 2012 and February 26, 2013, in

Washington County, Iowa, Booth knowingly possessed pseudoephedrine; and

second, that she had the specific intent the pseudoephedrine be used to

manufacture methamphetamine.         See Iowa Code §§ 124.401(4)(b) (providing

that possession of pseudoephedrine with intent it be used to manufacture any

controlled substance is a class “D” felony); 124.101(5) (defining a “controlled

substance” as including a drug listed in schedules I thru V of division II of chapter

124); 124.206(4)(b) (listing methamphetamine as a schedule II drug). The jury

received instructions defining specific intent as:

              “Specific intent” means not only being aware of doing an act
       and doing it voluntarily, but in addition, doing with a specific
       purpose in mind. Because determining the defendant’s specific
       intent requires you to decide what she was thinking when an act
       was done, it is seldom capable of direct proof. Therefore, you
       should consider the facts and circumstances surrounding the act to
       determine the defendant’s specific intent. You may, but are not
                                          5



          required to, conclude a person intends the natural results of her
          acts.

          Booth claims the State’s evidence did nothing more than show she

intended to pay for meth with a box of pseudoephedrine, and there is no proof

she intended the pseudoephedrine to be used to manufacture meth.                In

sufficiency-of-evidence cases, we may use “all reasonable inferences that may

be fairly drawn from the evidence.” State v. Showens, 845 N.W.2d 436, 440

(Iowa 2014). We also consider both direct and circumstantial evidence. State v.

Bentley, 757 N.W.2d 257, 262 (Iowa 2008). Intent is especially hard to prove

with direct evidence, and therefore, “proof of intent usually consists of

circumstantial evidence and the inferences that can be drawn from that

evidence.” State v. Adams, 554 N.W.2d 686, 692 (Iowa 1996).

          Here, evidence supporting the conviction includes: (1) Booth bought meth

from Marie, (2) a series of text messages revealed Booth offered to exchange a

box of pseudoephedrine for meth, (3) Booth had purchased a “medically

unnecessary” amount of pseudoephedrine, (4) testimony at trial demonstrated

Marie’s meth was made of a base of pseudoephedrine, and (5) testimony by

Deputy Weber informed the jury many meth users provide pseudoephedrine to

the meth “cook” in order to enable continued manufacture.           We conclude

substantial evidence supports the jury’s finding of Booth’s guilt. Therefore, we

affirm.

          AFFIRMED.